DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 2/17/2022 are acknowledged.  Claims 55-56, 59, 64, 66-70, and 73-74 are amended.  Claims 57-58, 60, 63, and 72 are cancelled.  New claims 75-76 are added.  Claims 55-56, 59, 61-62, 64-71, and 73-76 are pending and are currently under examination.

Claim Objections Withdrawn
The objection to claims 72-73 because of informalities is withdrawn in light of applicant’s amendment thereto.  

Claim Rejections Withdrawn
The rejection of claims 63, 70, and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 57-58, 60, 63, and 72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,486,487 is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 57-58, 60, 63, and 72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,675,312 is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 55-61, 63-65, and 68-74 on the ground of nonstatutory double patenting as being unpatentable over claims 212-221 of copending Application No. 17/150,501 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 57-58, 60, 63, and 72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-300 of copending Application No. 17/210,078 (reference application) is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 57-58, 60, 63, and 72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 17/610,398 (reference application) is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 55-74 under 35 U.S.C. 102(a)(1) as being anticipated by Kabadi et al (WO2014/152338) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejection of claim 73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained for the reasons set forth in the previous office action.
 Claim 73 is indefinite because it requires 97% sequence identity to a sequence that is not disclosed.  In order to know the metes and bounds of the claim, one must compare an unknown sequence with an unknown sequence.  
Applicant argues: That the 16SrRNA sequence of each of the listed microbes is publicly available and readily accessible to those of ordinary skill in the art and that a patent need not teach what is well known in the art.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Firstly, there is not a single, accepted 16S rRNA sequence for each of the species.  Genetic variation occurs within species.  Therefore, it is not clear which 16s rRNA sequence applicant is referring to.  In addition, sequences listed in various sequence databases can vary over time.  Since applicant can only claim what they have invented as of the date of filing, a sequence that changes in the future cannot be used to determine the scope of the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 55-56, 59, 61, 64-71, 73-74, and newly submitted claims 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,486,487 for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of treating disorders in a subject comprising administering a composition that comprises two primary fermenter microbes and three secondary fermenter microbes, and the disorder is a neurological or behavioral disorder.  It is noted that the specification defines treatment to include prophylactic benefits including delaying or preventing the disorder.
The patented claims are drawn to methods of treating insulin sensitivity in a human by administering a composition comprising isolated and purified microbes including Akkermansia muciniphila, Bifidobacterium infantis, Eubacterium hallii, Clostridium beijerinkii, and Clostridium butyricum (see claim 16).  The composition is formulated for oral delivery and comprises an enteric-coating that delivers the probiotic to an ilium or large intestine. The composition further comprises the prebiotic inulin.  A strain of Clostridium beijerinkii would necessarily have 100% 16S rRNA identity with a 16S rRNA sequence of Clostridium beijerinkii.  Though the patented claims are silent with respect to modulation of nervous systems, modulating neurotransmitters, and treating a neurological or behavioral disorder, if the instant method works as applicant claims, then administration of the same composition to the same population would necessarily lead to the same results.  Furthermore, the instantly claimed methods include prevention of disorders.  Therefore, the patented claims would necessarily include prevention of disorders including anxiety and hyperalgesia.
Applicant argues: That claim 55 is amended to specify that the microbial composition comprises two primary fermenter microbes and three secondary fermenter microbes, and that the disorder is a neurological or behavioral disorder.  Applicant argues that claim 55, as amended, is patentably distinct from the patented claims.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Patented claim 16 recites a population of microbes that comprises, in addition to C. beijerinckii, at least three additional organisms selected from any combination of a list of organisms which includes Akkermansia muciniphila, Bifidobacterium infantis, Eubacterium hallii, and Clostridium butyricum.  The combination listed here includes two primary fermenter microbes and three secondary fermenter microbes.  The recitation of at least three includes all of the recited organisms.  In addition, the phrase “any combination thereof” encompasses every possible combination of the recited organisms, including the one listed above. As discussed above, applicant has defined the term “treatment” in their specification to include prophylactic benefits including delaying or preventing the disorder.  Therefore, preventing neurological and behavioral disorders, including anxiety and hyperalgesia is encompassed by the instant claims.  Administration of the same product to the same population would necessarily have the same effects. 

Claims 55-56, 59, 61, 64-65 68, 73-74, and newly submitted claims 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,675,312 for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of treating disorders in a subject comprising administering a composition that comprises two primary fermenter microbes and three secondary fermenter microbes, and the disorder is a neurological or behavioral disorder.  It is noted that the specification defines treatment to include prophylactic benefits including delaying or preventing the disorder.
The patented claims are drawn to methods of treating a metabolic disorder by administering a composition comprising isolated and purified microbes including Akkermansia muciniphila, Eubacterium hallii, Clostridium beijerinkii, Bifidobacterium infantis, and Clostridium butyricum (see claim 4).  The composition can be a food composition.  A strain of Clostridium beijerinkii would necessarily have 100% 16S rRNA identity with a 16S rRNA sequence of Clostridium beijerinkii.  The claims do not specifically list humans as the subjects.  However, as the specification is based on the use of microbial species that are found in and which are beneficial to humans, it is clear that humans are encompassed.  Though the patented claims are silent with respect to modulation of nervous systems, modulating neurotransmitters, and improving behavior, if the instant method works as applicant claims, then administration of the same composition to the same population would necessarily lead to the same results.  Furthermore, the instantly claimed methods include prevention of disorders.  Therefore, the patented claims would necessarily include prevention of disorders including anxiety and hyperalgesia.
Applicant argues: That claim 55 is amended to specify that the microbial composition comprises two primary fermenter microbes and three secondary fermenter microbes, and that the disorder is a neurological or behavioral disorder.  Applicant argues that claim 55, as amended, is patentably distinct from the patented claims.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Patented claim 4 recites a population of microbes that comprises, in addition to Akkermansia muciniphila, Eubacterium hallii, and Clostridium beijerinkii, one or more of a list of organisms which includes Bifidobacterium infantis and Clostridium butyricum.  The combination listed here includes two primary fermenter microbes and three secondary fermenter microbes.  The recitation of “one or more of” includes all of the recited organisms.  As discussed above, applicant has defined the term “treatment” in their specification to include prophylactic benefits including delaying or preventing the disorder.  Therefore, preventing neurological and behavioral disorders, including anxiety and hyperalgesia is encompassed by the instant claims.  Administration of the same product to the same population would necessarily have the same effects. 

Claims 55-56, 59, 61, 64-68, 73-74 and newly submitted claims 75-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-300 of copending Application No. 17/210,078 (reference application) for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of treating disorders in a subject comprising administering a composition that comprises two primary fermenter microbes and three secondary fermenter microbes, and the disorder is a neurological or behavioral disorder.  It is noted that the specification defines treatment to include prophylactic benefits including delaying or preventing the disorder.
The copending claims are drawn to methods treating human subjects with elevated hemoglobin A1C by administering a composition comprising microbes including Akkermansia muciniphila, Eubacterium hallii, Clostridium beijerinkii, Bifidobacterium infantis, and Clostridium butyricum (see claim 303).  The composition is formulated for oral delivery in an enteric-coated pill for delivery to the ileium or colon.  A strain of Clostridium beijerinkii would necessarily have 100% 16S rRNA identity with a 16S rRNA sequence of Clostridium beijerinkii.  Though the copending claims are silent with respect to modulation of nervous systems, modulating neurotransmitters, and improving behavior, if the instant method works as applicant claims, then administration of the same composition to the same population would necessarily lead to the same results.  Furthermore, the instantly claimed methods include prevention of disorders.  Therefore, the patented claims would necessarily include prevention of disorders including anxiety and hyperalgesia.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues: That claim 55 is amended to specify that the microbial composition comprises two primary fermenter microbes and three secondary fermenter microbes, and that the disorder is a neurological or behavioral disorder.  Applicant argues that claim 55, as amended, is patentably distinct from the patented claims.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Copending claim 303 recites a population of microbes that comprises one or more of a list of organisms which includes Akkermansia muciniphila, Bifidobacterium infantis, Clostridium butyricum, Eubacterium hallii, and Clostridium beijerinkii,.  The combination listed here includes two primary fermenter microbes and three secondary fermenter microbes.  The recitation of “one or more of” includes all of the recited organisms.  As discussed above, applicant has defined the term “treatment” in their specification to include prophylactic benefits including delaying or preventing the disorder.  Therefore, preventing neurological and behavioral disorders, including anxiety and hyperalgesia is encompassed by the instant claims.  Administration of the same product to the same population would necessarily have the same effects. 


Claims 55-56, 59, 61, 64-68, 72-74, and newly submitted claims 75-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 17/610,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejection has been updated to reflect applicant’s claim amendments.
The instant claims are drawn to methods of treating disorders in a subject comprising administering a composition that comprises two primary fermenter microbes and three secondary fermenter microbes, and the disorder is a neurological or behavioral disorder.  It is noted that the specification defines treatment to include prophylactic benefits including delaying or preventing the disorder.
The copending claims are drawn to methods treating subjects at risk of developing a liver disorder by administering a composition comprising 2 or more of Akkermansia muciniphila, Bifidobacterium adolescentis, Bifidobacterium infantis, Bifidobacterium longum, Clostridium beijerinckii, Clostridium butyricum, Clostridium indolis, and Eubacterium hallii.  The composition is formulated for oral delivery in an enteric-coated pill, which would provide for delivery to the ileium or colon.  A strain of Clostridium beijerinkii would necessarily have 100% 16S rRNA identity with a 16S rRNA sequence of Clostridium beijerinkii.  Humans are not specifically listed as subject in the claims.  However, the claims are drawn to treating subjects at risk of alcohol induced liver disease.  As animals are generally not alcoholics, it is clear that humans are encompassed.  Though the copending claims are silent with respect to modulation of nervous systems, modulating neurotransmitters, and improving behavior, if the instant method works as applicant claims, then administration of the same composition to the same population would necessarily lead to the same results.  Furthermore, the methods include prevention of disorders.  Therefore, the copending claims would necessarily include prevention of disorders including anxiety.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues: That claim 55 is amended to specify that the microbial composition comprises two primary fermenter microbes and three secondary fermenter microbes, and that the disorder is a neurological or behavioral disorder.  Applicant argues that claim 55, as amended, is patentably distinct from the patented claims.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Copending claim 21 recites a population of microbes that comprises two or more of a list of organisms which includes Akkermansia muciniphila, Bifidobacterium adolescentis, Bifidobacterium infantis, Bifidobacterium longum, Clostridium beijerinckii, Clostridium butyricum, Clostridium indolis, and Eubacterium hallii.  The combination listed here includes two primary fermenter microbes and three secondary fermenter microbes.  The recitation of “two or more of” includes all of the recited organisms.  As discussed above, applicant has defined the term “treatment” in their specification to include prophylactic benefits including delaying or preventing the disorder.  Therefore, preventing neurological and behavioral disorders, including anxiety and hyperalgesia is encompassed by the instant claims.  Administration of the same product to the same population would necessarily have the same effects. 

New Claim Rejections
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 55-56, 59, 61-62, 64-71, and 73-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutcliffe et al (WO2016/070151; 5/6/2016).
The instant claims are drawn to methods of treating disorders in a subject comprising administering a composition that comprises two primary fermenter microbes and three secondary fermenter microbes, and the disorder is a neurological or behavioral disorder.  It is noted that the specification defines treatment to include prophylactic benefits including delaying or preventing the disorder.
Cutcliffe et al disclose methods of treating subjects with diseases and health conditions by altering the subject’s gut microbiome by administering a therapeutic composition (see paragraph 00243 and 00311).  Cutcliffe et al disclose that conditions including neurological disorders can be affected by the microbiome (see paragraph 00246).  The therapeutic composition can comprise Akkermansia muciniphila, Bifidobacterium adolescentis, Bifidobacterium infantis, Bifidobacterium longum, Clostridium beijerinckii, Clostridium butyricum, Clostridium indolis, and Eubacterium hallii (see paragraph 00319).  This list includes at least two primary fermenter microbes and at least three secondary fermenter microbes.  The method provides for restoring or correcting the microbiome, which would require there to be a dysbiosis to restore or correct (see paragraph 00244).  The subject can be human (see paragraph 0098).  The composition can be administered orally and be in the form of an enteric coated pill for delivery to the ileum and/or colon of the subject (see paragraph 00401).  The composition comprises inulin (see paragraph 00394).  A strain of Clostridium beijerinkii would necessarily have 100% 16S rRNA identity with a 16S rRNA sequence of Clostridium beijerinkii.  The recited bacterial species are obligate anaerobes.  Though the reference is silent with respect to modulating a gut-brain neural circuit, modulating neurotransmitters, and treatment of anxiety and hyperalgesia, if the instant method works as applicant claims, then administration of the same composition to the same population would necessarily lead to the same results.  As stated above, applicant has defined “treatment” of a disorder to include prevention of a disorder.  Therefore, Cutcliffe et al necessarily includes prevention of disorders including anxiety and hyperalgesia.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645